Citation Nr: 1131298	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-17 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory disability other than pleural-based plaques, claimed as asbestosis, resulting from asbestos exposure.  

2.  Entitlement to an initial compensable rating for pleural-based plaques resulting from asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This matter also is on appeal from a June 2010 rating decision in which the RO granted the Veteran's claim of service connection for pleural-based plaques of the lungs as due to in-service asbestos exposure, assigning a zero percent (non-compensable) rating effective September 12, 2007.  Because the initial rating assigned to the Veteran's service-connected pleural-based plaques is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, since service connection for pleural-based plaques was granted in June 2010, the Board has reframed the first issue on appeal as entitlement to service connection for a respiratory disability other than pleural-based plaques.  

A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  


FINDINGS OF FACT

1.  The Veteran's service treatment records do not indicate that he complained of or was treated for asbestosis or an asbestos-related respiratory disorder at any time during active service.  

2.  The competent evidence demonstrates that the Veteran does not experience any current respiratory disability due to asbestosis which could be attributed to active service.  

3.  The Veteran's service-connected pleural-based plaques do not result in any impairment of his pulmonary functioning or related residuals.  


CONCLUSIONS OF LAW

1.  Asbestosis or an asbestos-related respiratory disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  The criteria for assignment of an initial compensable rating for pleural-based plaques have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6899-6845 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  As discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In an October 2007 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the August 2008 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the higher initial rating claim for service-connected pleural-based plaques, the Board observes that, in cases like this one where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He also has been afforded a VA medical examination in September 2009 with a May 2010 addendum.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  See also 38 C.F.R. §§ 3.326, 3.327, and 4.2.  In March 2011, the Veteran was afforded the opportunity to testify before the undersigned Acting Veterans Law Judge at the RO.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Given the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him and any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  Thus, the Board will proceed to adjudicate his currently appealed claims.  

Service Connection Claim

The Veteran contends that in-service asbestos exposure resulted in his current respiratory disability.  He testified in March 2011 that he was exposed to asbestos during active service while working with boilers and evaporators in the U.S. Navy.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or within an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the additional elements of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran's service treatment records show that he had no respiratory abnormality when he was examined and accepted for military service in March 1962.  His service treatment records are negative for any diagnosis of or treatment for a respiratory disability.  On medical examination for service separation in June 1966, he again had no respiratory disorder.  

The Veteran has received VA outpatient treatment for various complaints, including respiratory symptoms, since approximately 2003 (i.e., several decades post-service).  He was noted to be a chronic smoker.  A June 2006 CT scan of the Veteran's abdomen reflected scattered bilateral pleural calcified plaques, suggestive of prior asbestos exposure.  A March 2007 CT scan indicated pulmonary nodules and plaque-like changes compatible with asbestosis.  A repeated CT scan was recommended.  A June 2007 CT scan indicated bilateral pleural plaques with calcification, consistent with prior asbestos exposure.  Small nodular densities were also observed.  An October 2008 chest x-ray indicated scattered calcified pleural plaques, but no acute infiltrate or discrete parenchymal nodules were observed.  He was also without pleural effusion.  Again in March 2009, a chest CT scan revealed scattered calcified pleural plaques compatible with asbestos exposure.  

The Veteran has been granted Social Security Disability benefits; however, this award appears to be unrelated to any respiratory disability.  

A VA respiratory examination was afforded the Veteran in September 2009.  His claims file, including his service history and his history of smoking, was reviewed.  He was noted to have been diagnosed with bronchitis and chronic obstructive pulmonary disease in 2004.  Currently symptoms included shortness of breath and productive coughing.  After examining the Veteran and reviewing the medical evidence within the claims file, the examiner diagnosed pleural-based pulmonary plaques without residual restrictive lung defect.  These plaques were, at least as likely as not, related to asbestos exposure in service.  The Veteran was otherwise without interstitial lung disease or cancer secondary to his asbestos exposure.  He also had a diagnosis of chronic obstructive pulmonary disease related to his chronic tobacco use.  

In May 2010, an addendum was added to the September 2009 VA examination report.  A VA clinician reviewed the September 2009 examination report and consulted with a VA pulmonologist to clarify the diagnoses within the September 2009 report.  After reviewing the claims file and the physical findings from September 2009, the VA clinician confirmed the prior diagnoses of pleural-based plaques and chronic obstructive pulmonary disease with chronic bronchitis.  The Veteran's pleural-based plaques were found to be at least as likely as not due to asbestos exposure during military service and the Veteran's subsequent post-service occupation as an auto mechanic.  In the opinion of the VA clinician, however, the Veteran's chronic obstructive pulmonary disease and bronchitis were not caused by, related to, or worsened by any asbestos exposure during service.  The clinician also found that diagnoses of asbestos-related interstitial lung disease (asbestosis), asbestos-related lung cancer, or asbestos-related restrictive lung disease were not warranted.  

At his March 2011 Board hearing, the Veteran stated that he had worked with evaporators and boilers during active service and was exposed to asbestos and asbestos dust on many occasions.  He also testified that he currently received VA treatment for respiratory disorders which he contended were related to active service.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a respiratory disability other than pleural-based plaques, to include asbestosis, claimed as a result of in-service asbestos exposure.  As noted above,  because service connection already is in effect for pleural-based plaques, such disability need not be considered by the Board in this appeal.  As for any respiratory disabilities other than the service-connected pleural-based plaques, the Board finds that, although the Veteran has been treated recently for respiratory problems, diagnosed as chronic obstructive pulmonary disease and chronic bronchitis, there is no competent evidence of a diagnosis of asbestosis which could be attributed to active service.  Both the September 2009 VA examination report and the May 2010 addendum concluded the Veteran was without current diagnoses of an asbestos-related interstitial lung disorder, lung cancer, or restrictive lung disease.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a respiratory disability other than pleural-based plaques at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the Board recognizes that the Veteran has been treated for a variety of respiratory complaints other than pleural-based plaques, to include chronic obstructive pulmonary disease and bronchitis, since 2003, none of these complaints have been related to active service or any incident of service, to include his in-service asbestos exposure.  The more recent competent evidence also persuasively suggests that the Veteran does not experience any current respiratory disability other than pleural-based plaques which could be attributed to active service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that he experiences a current respiratory disability other than his service-connected pleural-based plaques which could be attributed to active service.  In summary, absent evidence of a current respiratory disability other than pleural-based plaques resulting from the Veteran's in-service asbestos exposure, service connection for a respiratory disability is not warranted.  

Regarding the Veteran's chronic obstructive pulmonary disease and chronic bronchitis, the Board notes that medical examiners have attributed these disorders to the Veteran's extensive smoking history and not his in-service asbestos exposure.  Additionally, none of the Veteran's VA treating physicians have found that these disorders began during active service or manifested within a year thereafter (i.e., by July 1967).  The Board observes in this regard that, for all claims filed after June 9, 1998 (including this appeal), the law and regulations prohibit service connection for disease or disability resulting from the use of tobacco products.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that either chronic obstructive pulmonary disease or chronic bronchitis could be attributed to active service.  In summary, absent competent evidence linking chronic bronchitis and/or chronic obstructive pulmonary disease to active service or in-service asbestos exposure, service connection for chronic obstructive pulmonary disease and/or chronic bronchitis also is not warranted.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran has asserted that his current respiratory disorders are the result of in-service asbestos exposure.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Respiratory disorders such as chronic obstructive pulmonary disease and chronic bronchitis are complex disorders which require specialized training for a determination as to diagnosis and causation, however, and they are not susceptible of lay opinions on etiology.  Thus, the Veteran's statements concerning the etiology of any respiratory disability cannot be accepted as competent evidence.  

Higher Initial Rating for Pleural-Based Plaques

The Veteran seeks an initial compensable rating for his service-connected pleural-based plaques.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a non-compensable evaluation.  38 C.F.R. § 4.31.

The Veteran's pleural-based plaques are rated as zero percent disabling (or non-compensable) under DC 6899-6845.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  DC 6845 governs the evaluation of chronic pleural effusion or fibrosis and utilizes the General Rating Formula for Restrictive Lung Disease to evaluate any respiratory impairment.  

Under this Formula, a 100 percent evaluation is assigned for findings that show Forced Expiratory Volume in one second (FEV-1) less than 40 percent of predicted value, or; the ratio of FEV-1/Forced Vital Capacity (FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  A 60 percent evaluation is assigned for FEV-1 of 40- to 55- percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 30 percent evaluation is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 10 percent evaluation is assigned for FEV-1 of 71- to 80- percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO (SB) 66- to 80-percent predicted.  See 38 C.F.R. § 4.97, DC 6845 (2010).  

The Board also notes that the Veteran has been diagnosed as having chronic obstructive pulmonary disease and chronic bronchitis.  Service connection has not been awarded for these disabilities.  When assessing the degree of impairment resulting from a service connected disability, the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14.  Nevertheless, "when it is not possible to separate the effects of the [service connected disability and the non- service connected disability], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  61 Fed. Reg. 52698 (Oct. 8, 1996); see Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To the extent possible as indicated by the competent evidence of record, the Board will consider only that degree of disability resulting from the Veteran's service-connected pleural-based plaques in adjudicating his higher initial rating claim.  

In order to evaluate the Veteran's pleural-based plaques, he was afforded a VA respiratory examination in September 2009 (as noted above).  His history included both asbestos exposure during service as well as extensive ongoing tobacco use following service separation.  Current symptoms included a persistent productive cough and dyspnea on exertion.  He used bronchodilators but denied other treatment such as the use of steroids or supplemental oxygen.  On physical evaluation, his chest exhibited symmetrical expansion and his lungs were clear to auscultation.  Pulmonary function testing was conducted in October 2009 and revealed normal lung volumes and normal diffusion capacity.  Spirometry data was of limited reliability but suggested small airways obstructive disease.  An erratic flow volume loop and poor reproducibility suggested a suboptimal effort level.  The final impression was of pleural-based plaques without residual restrictive lung defect or other residuals.  The examiner also confirmed current diagnoses of chronic obstructive pulmonary disease and chronic bronchitis; however, these were attributed to the Veteran's history of tobacco use.  

The Board finds that the preponderance of the evidence is against assigning an initial compensable rating for the Veteran's service-connected pleural-based plaques.  There is no competent evidence of record which indicates that the Veteran's lung functions currently are compromised in any way by the service-connected pleural-based plaques.  According to the September 2009 VA examination report and October 2009 pulmonary function test, the Veteran's pulmonary functioning was within normal limits and no residuals of his pleural-based plaques were identified.  While the Veteran has confirmed diagnoses of chronic obstructive pulmonary disease and chronic bronchitis, these disorders have been attributed to his extensive history of tobacco use and any resulting disability may not be considered by VA in evaluating his service-connected pleural-based plaques.  See 38 C.F.R. §§ 3.300, 4.14.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates an objective worsening of his service-connected pleural-based plaques.  Thus, the criteria for an initial compensable rating for the Veteran's service-connected pleural-based plaques have not been met.

Finally, as the Veteran's service-connected pleural-based plaques have not exhibited a compensable degree of impairment at any time during the pendency of this appeal, the Board finds that a staged rating for this disability is not warranted.  See Fenderson, 12 Vet. App. at 119.  

The Board acknowledges the Veteran's assertions made on his March 2011 VA Form 9 that his service-connected pleural-based plaques have worsened since his September 2009 VA examination and October 2009 pulmonary function test.  Based on these allegations, the Veteran asserts that a new VA examination is warranted.  The Veteran certainly is competent to testify regarding symptomatology which is susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Complex symptoms such as impaired pulmonary functioning, however, are not within the realm of expertise of the lay observer.  And the record in this case does not contain any objective indication of a worsening of the Veteran's service-connected pleural-based plaques.  The Board observes that the most recent VA examinations are less than two years old and reflect sufficient clinical findings to allow evaluation of the Veteran's pleural-based plaques.  See 38 C.F.R. §§ 3.326, 3.327, and 4.2.  In the absence of objective evidence of a recent worsening of this disability, the Board concludes a remand for a new examination would only further delay adjudication of this appeal without providing benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Consideration also has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (finding that an increased rating claim rating includes consideration of whether a total disability rating based on individual unemployability is warranted under 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question and, in fact, is obligated to construe liberally all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id., at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran for his service-connected pleural-based plaques fit appropriately with the criteria found in the relevant DC.  The Board observes in this regard that the Veteran is retired and has not been hospitalized for treatment of this service-connected disability during the pendency of this appeal.  Additionally, none of the Veteran's treating physicians have stated that the Veteran's service-connected pleural-based plaques alone is the cause of any marked interference with his prior employment.  In short, the rating criteria contemplate not only the Veteran's current symptoms but the severity of his disability.  The Board thus finds that, because the schedular criteria are adequate for rating the manifestations of the Veteran's service-connected pleural-based plaques, referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to service connection for a respiratory disability other than pleural-based plaques, to include asbestosis, is denied.  

Entitlement to an initial compensable rating for pleural-based plaques is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


